TDCJ Offender Details
                                                                             ^jlj>0i?l             Pa§elof:
                                                                      TDCJ Home             New Offender Search
m ^msma^^Mnsamamaamiifstwtiuvm


 Offender Information Details
     Return to Search list




 SID Number:                                     07887106

 TDCJ Number:                                    01976518

 Name:                                           COLLINS,DAVON

 Race:                                           B

 Gender:                                         M

 DOB:                                            1991-07-30

 Maximum Sentence Date:                          2017-12-12

 Current Facility:                               WILLACY

 Projected Release Date:                         2016-05-01

 Parole Eligibility Date:                        2015-04-18

 Offender Visitation Elidible:                   YES

 Information provided is updated once daily during weekdays and multiple times per day
 on visitation days. Because this information is subject to change, family members and
 friends are encouraged to call the unit prior to traveling for a visit.


 SPECIAL INFORMATION FOR SCHEDULED RELEASE:


 Scheduled Release Date:                    Offender is not scheduled for release at this time.

 Scheduled Release Type:                    Will be determined when release date is scheduled.

 Scheduled Release Location:                Will be determined when release date is scheduled.




    Parole Review Information

 Offense History:
    Offense
     Date
                     Offense       Se^Ce County Case No. SentenceJYY-MM-
                     TAMP/FAB
   2013-05-17                       2015-01-20       HARRIS   138812301010        3-00-00
                     EVIDENCE




http://offender.tdcj.state.tx.us/OffenderSearch/offenderDetail.action?sid=07887106                   4/24/2015